           Case 1:20-cv-00011-SAB Document 30 Filed 02/02/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MARCOS ARELLANO,                )                   Case No.: 1:20-cv-00011-SAB (PC)
                                     )
12             Plaintiff,            )
                                     )                   ORDER DENYING PLAINTIFF’S MOTION
13        v.                                             FOR APPOINMENT OF COUNSEL, WITHOUT
                                     )                   PREJUDICE
14                                   )
     CALIFORNIA DEPARTMENT
                                     )                   (ECF No. 29)
     CORRECTIONS AND REHABILITATION, )
15
                                     )
16             Defendant.            )
                                     )
17                                   )
18          Plaintiff Marcos Arellano is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s motion for appointment of counsel, filed February 1,
21   2021. Plaintiff seeks counsel because he is indigent, his imprisonment impacts his ability to litigate
22   this action, the issues in the case are complex, a trial will likely involve conflicting testimony, and he
23   has been unable to obtain counsel on his own.
24          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
25   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent
26   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
27   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court
28

                                                          1
             Case 1:20-cv-00011-SAB Document 30 Filed 02/02/21 Page 2 of 2



1    may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at

2    1525.

3             Without a reasonable method of securing and compensating counsel, the court will seek

4    volunteer counsel only in the most serious and exceptional cases. In determining whether

5    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

6    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

7    legal issues involved.” Id. (internal quotation marks and citations omitted).

8             In the present case, the Court does not find the required exceptional circumstances. Even if it

9    assumed that Plaintiff is not well versed in the law and that he has made serious allegations which, if

10   proved, would entitle him to relief, his case is not exceptional. The Court is faced with similar cases

11   almost daily. While the Court recognizes that Plaintiff is at a disadvantage due to his pro se status and

12   his incarceration, the test is not whether Plaintiff would benefit from the appointment of counsel. See

13   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (“Most actions require development of

14   further facts during litigation and a pro se litigant will seldom be in a position to investigate easily the

15   facts necessary to support the case.”) The test is whether exception circumstances exist and here, they

16   do not. In addition, circumstances common to most prisoners, such as lack of legal education and

17   limited law library access, do not establish exceptional circumstances that would warrant a request for

18   voluntary assistance of counsel. Further, at this stage of the proceedings, the Court cannot make a

19   finding that Plaintiff is likely to succeed on the merits. Accordingly, Plaintiff’s motion for the

20   appointment of counsel is denied, without prejudice.

21
22   IT IS SO ORDERED.

23   Dated:     February 2, 2021
24                                                        UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                           2
